Title: From George Washington to Brigadier General William Maxwell, 19 May 1780
From: Washington, George
To: Maxwell, William



Sir
Head Quarters Morris Town 19th May 1780

I recd yours of the 17th by Capt. Rochefontaine. Was I not so taken up with the Committee of Congress now in Camp, I would ride down myself and endeavour to fix upon the most advantageous place and manner for your Brigade to encamp, so as to answer the purpose for which it was sent down and at the same time pay a proper attention to its security—I have therefore instructed Lord Stirling to go down in the Morning with the Engineer and upon a full view and consideration of

matters to take such a position as shall, under all circumstances, appear most eligible.
I would have you inquire minutely whether any laws of the State, at present in force, provide for the punishment of persons taken for seducing soldiers to desert or conveying them to the enemy—If there are none such, I think you may safely bring the person you have in Custody, to trial as a spy found near your Camp. I am fully of opinion that much of our desertion is occasioned by Villains of this kind influencing our Soldiery. I am &c.
